DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Remarks and amendment filed on March 7, 2022.  Claims 9, 10, 13, 14, 21, 23, 25 & 27-30 are pending in this application where claims 11-12, 15-20, 22, 24 & 26 are cancelled and claims 27-30 are newly added.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 & 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0030524, Akura et al. (“Akura”) in view of U.S. Patent Pub. No. 20120/021397, Van Dalen et al. (“Van Dalen”).
Regarding claim 9 (New), Akura teaches a device for training in ophthalmic surgery (artificial eye 70, FIG. 11A, for eye surgery practice, Abstract) comprising: a simulated-eyeball pedestal having a recess (pedestal 220 plus resilient member 230 supports artificial eye 70 and has a recess into which artificial eye 70 is directly inserted, i.e., there is no intervening structure between artificial eye 70 and the pedestal formed by pedestal 220 plus resilient member 230, FIG. 11A); a simulated eyeball directly insertable into the recess of the simulated-eyeball pedestal or a member for retaining [[a]] the simulated eyeball that retains the simulated eyeball and is insertable into the recess of the simulated-eyeball pedestal so that the simulated eyeball is indirectly inserted into the recess of the simulated-eyeball pedestal (pedestal 220 plus resilient member 230 supports artificial eye 70 and has a recess into which artificial eye 70 is directly inserted, i.e., there is no intervening structure between artificial eye 70 and the pedestal formed by pedestal 220 plus resilient member 230, FIG. 11A).
Akura further teaches a mechanism for generating a restoring force that generates a force for restoring a position of the simulated eyeball or the member for retaining the simulated eyeball toward a normal state with respect to said simulated-eyeball pedestal (when an external force has been applied to rotate artificial eye 70, there is a sense of resistance produced by the restoring force of resilient member 230 that is similar to that generated when the human eye is rotated, ¶149; when the external force is eliminated, resilient member 230 generates a restoring force for restoring artificial eye 70 to its normal position, FIG. 11B, ¶149; mechanism for generating the restoring force is the compression of resilient member 230 of the pedestal), wherein the simulated eyeball or the member for retaining the simulated eyeball rotates along the recess of the simulated-eyeball pedestal (artificial eye 70 rotates within recess of pedestal formed by pedestal 220 plus resilient member 230, FIG. 11B).
Akura may not explicitly teach that the simulated eyeball can be indirectly inserted into the pedestal, i.e., that there is intervening structure between the simulated eyeball and the pedestal. In other words, Akura may not explicitly teach a [separate] member for retaining a simulated eyeball that retains a simulated eyeball and is insertable into said simulated-eyeball pedestal, the retention member being the object whose position is restored and the retention member being the object that rotates along the recess of the pedestal. As set forth above, Akura teaches that the artificial eye 70 is directly inserted into the recess in the pedestal formed by pedestal 220 plus resilient member 230 without intervening structure, so it is the artificial eye 70 that is inserted into the pedestal, artificial eye 70 whose position is restored, and artificial eye 70 that rotates in the pedestal recess (FIG. 11B). However, Van Dalen teaches a model human eye (Title) with rectus muscle portions, 902, 904, 906, and 908 that are intervening structure between the model human eye 100 and/or other supporting structure within face mannequin 600 (FIG. 7C), and these muscle portions simulate the real rectus muscle portions of a real human eye (¶¶92-95). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akura to include a “separate holder” (e.g., rectus muscle portions 902, 904, 906, and 908 as in Van Dalen) in order to yield the predictable results of simulating additional anatomically accurate eye structures. In Akura as modified, artificial eye 70 is retained by the rectus muscles of Van Dalen, and the coupled structure is retained in the recess of the pedestal formed by pedestal 220 plus resilient member 230.
The combination of Akura and Van Dalen does not disclose a first magnet disposed in the simulated-eyeball pedestal or disposed outside the simulated-eyeball pedestal (204); and a second magnet disposed in the simulated eyeball or the member for retaining the simulated eyeball, the first magnet has a planar shape or a shape approximate to the recess and is disposed so that a planar surface or a recessed surface faces the simulated eyeball or the member for retaining the simulated eyeball, and the first magnet and the second magnet are disposed so that a restoring force is generated when the simulated eyeball or the member for retaining the simulated eyeball is rotated relative to the simulated-eyeball pedestal.
However, YANG teaches a first magnet disposed in the simulated-eyeball pedestal or disposed outside the simulated-eyeball pedestal (204); and a second magnet disposed in the simulated eyeball or the member for retaining the simulated eyeball (204), the first magnet has a planar shape or a shape approximate to the recess and is disposed so that a planar surface or a recessed surface faces the simulated eyeball or the member for retaining the simulated eyeball (Figs. 2 & 3), and the first magnet and the second magnet are disposed so that a restoring force is generated when the simulated eyeball or the member for retaining the simulated eyeball is rotated relative to the simulated-eyeball pedestal (abstract and paragraphs 0011, 0016 & 0017).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a first magnet disposed in the simulated-eyeball pedestal or disposed outside the simulated-eyeball pedestal (204); and a second magnet disposed in the simulated eyeball or the member for retaining the simulated eyeball, the first magnet has a planar shape or a shape approximate to the recess and is disposed so that a planar surface or a recessed surface faces the simulated eyeball or the member for retaining the simulated eyeball, and the first magnet and the second magnet are disposed so that a restoring force is generated when the simulated eyeball or the member for retaining the simulated eyeball is rotated relative to the simulated-eyeball pedestal, as disclosed by YANG, incorporated into Akura/Van Dalen et al. in order to return to its original position and control the moving of the eyeball.
Regarding claim 10 (New), Akura teaches wherein: said mechanism for generating the restoring force functions when the position of said simulated eyeball is rotated 5 to 50 degrees from the normal state with respect to said simulated-eyeball pedestal (when an external force has been applied to rotate artificial eye 70 (i.e., any rotation, including a rotation of 5-50 degrees) from its normal state with respect to the pedestal, there is a sense of resistance produced by the restoring force of resilient member 230 that is similar to that generated when the human eye is rotated, ¶149; generates the restoring force when the external force is eliminated, resilient member 230 generates a restoring force for restoring artificial eye 70 to its normal position, FIG. 11B, ¶149; restoring force applying means allows surgery simulation to be carried out in a manner more approximate to that for real human eyes, ¶143). 
Akura may not explicitly teach wherein: said mechanism for generating the restoring force functions when the position of said member for retaining the simulated eyeball is rotated 5 to 50 degrees from the normal state with respect to said simulated-eyeball pedestal. However, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akura to include a “separate holder” (e.g., rectus muscle portions 902, 904, 906, and 908 as in Van Dalen) in order to yield the predictable results of simulating additional anatomically accurate eye structures. In Akura as modified, the added rectus muscle portions of Van Dalen (i.e., the retention member) are acted upon by the restoring force when rotated. 
Regarding claim 27 (New), Akura teaches a device for training in ophthalmic surgery (artificial eye 70, FIG. 11A, for eye surgery practice, Abstract) comprising: a simulated-eyeball pedestal having a recess (pedestal 220 plus resilient member 230 supports artificial eye 70 and has a recess into which artificial eye 70 is directly inserted, i.e., there is no intervening structure between artificial eye 70 and the pedestal formed by pedestal 220 plus resilient member 230, FIG. 11A); a simulated eyeball directly insertable into the recess of the simulated-eyeball pedestal or a member for retaining [[a]] the simulated eyeball that retains the simulated eyeball and is insertable into the recess of the simulated-eyeball pedestal so that the simulated eyeball is indirectly inserted into the recess of the simulated-eyeball pedestal (pedestal 220 plus resilient member 230 supports artificial eye 70 and has a recess into which artificial eye 70 is directly inserted, i.e., there is no intervening structure between artificial eye 70 and the pedestal formed by pedestal 220 plus resilient member 230, FIG. 11A).
Akura further teaches a mechanism for generating a restoring force that generates a force for restoring a position of the simulated eyeball or the member for retaining the simulated eyeball toward a normal state with respect to said simulated-eyeball pedestal (when an external force has been applied to rotate artificial eye 70, there is a sense of resistance produced by the restoring force of resilient member 230 that is similar to that generated when the human eye is rotated, ¶149; when the external force is eliminated, resilient member 230 generates a restoring force for restoring artificial eye 70 to its normal position, FIG. 11B, ¶149; mechanism for generating the restoring force is the compression of resilient member 230 of the pedestal), wherein the simulated eyeball or the member for retaining the simulated eyeball rotates along the recess of the simulated-eyeball pedestal (artificial eye 70 rotates within recess of pedestal formed by pedestal 220 plus resilient member 230, FIG. 11B).
Akura may not explicitly teach that the simulated eyeball can be indirectly inserted into the pedestal, i.e., that there is intervening structure between the simulated eyeball and the pedestal. In other words, Akura may not explicitly teach a [separate] member for retaining a simulated eyeball that retains a simulated eyeball and is insertable into said simulated-eyeball pedestal, the retention member being the object whose position is restored and the retention member being the object that rotates along the recess of the pedestal. As set forth above, Akura teaches that the artificial eye 70 is directly inserted into the recess in the pedestal formed by pedestal 220 plus resilient member 230 without intervening structure, so it is the artificial eye 70 that is inserted into the pedestal, artificial eye 70 whose position is restored, and artificial eye 70 that rotates in the pedestal recess (FIG. 11B). However, Van Dalen teaches a model human eye (Title) with rectus muscle portions, 902, 904, 906, and 908 that are intervening structure between the model human eye 100 and/or other supporting structure within face mannequin 600 (FIG. 7C), and these muscle portions simulate the real rectus muscle portions of a real human eye (¶¶92-95). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akura to include a “separate holder” (e.g., rectus muscle portions 902, 904, 906, and 908 as in Van Dalen) in order to yield the predictable results of simulating additional anatomically accurate eye structures. In Akura as modified, artificial eye 70 is retained by the rectus muscles of Van Dalen, and the coupled structure is retained in the recess of the pedestal formed by pedestal 220 plus resilient member 230.
The combination of Akura and Van Dalen does not disclose the mechanism for generating the restoring force is at least two or more springs, one end of which is fixed to the simulated-eyeball pedestal, and another end of which is fixed to the simulated eyeball or the member for retaining the simulated eyeball.  However, YANG teaches the mechanism for generating the restoring force is at least two or more springs, one end of which is fixed to the simulated-eyeball pedestal, and another end of which is fixed to the simulated eyeball or the member for retaining the simulated eyeball (Fig. 3 & 300).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed the mechanism for generating the restoring force is at least two or more springs, one end of which is fixed to the simulated-eyeball pedestal, and another end of which is fixed to the simulated eyeball or the member for retaining the simulated eyeball., as disclosed by YANG, incorporated into Akura et al./Van Dalen et al. in order to position the eyeball in the proper place



Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akura in view of Van Dalen and YANG as applied to claim 9 above, and further in view of U.S. Patent Pub. No. 2011/0066239, Smoot et al. (“Smoot”).
Regarding claim 13 (New), Akura may not explicitly teach wherein: said mechanism for generating the restoring force comprises: a first magnet disposed in said simulated-eyeball pedestal or disposed outside said simulated-eyeball pedestal; and a second magnet disposed in said member for retaining the simulated eyeball, and wherein said first magnet and said second magnet are disposed so that same poles thereof face each other to generate a repulsive force when said member for retaining the simulated eyeball is rotated relative to said simulated-eyeball pedestal; OR wherein: said second magnet is disposed further in an opening direction of the recess of said simulated-eyeball pedestal than said first magnet when said member for retaining the simulated eyeball is inserted in said simulated-eyeball pedestal to be in the normal-state position.
Akura teaches that the mechanism for generating the restoring force is the compression of an elastic member as discussed above regarding claim 9. However, Smoot teaches using corresponding magnets to restore a simulated eyeball to a neutral position (¶36). Specifically, the simulated eye of Smoot includes an outer shell 210 and an inner sphere/eyeball assembly 260 (FIG. 2). The inner sphere/eyeball assembly 260 includes a set of magnetic elements on its outer surface (¶35) and each of drives 212, 220, 230, 236 on outer shell 210 may include a restoring magnet 216, 226, 234, 240 (FIGS. 2, 3) such that when little or no power is applied to the drives, an attractive magnetic force between the magnetic elements of the inner sphere/eyeball assembly 260 and the restoring magnets on outer shell 210 returns the eye to its neutral position (¶36). One of ordinary skill in the art before the effective filing date would have readily understood that repulsive magnetic forces could just as easily be used instead of attractive magnetic forces, and relocating the magnets accordingly is within the purview of one of ordinary skill. In Akura as modified by Van Dalen, the rectus muscles (i.e., “the retention member”) rotate in the recess of the pedestal of Akura (e.g., FIG. 11B). One of ordinary skill in the art before the effective filing date would have readily understood that in order for a “retention member” magnet to be repelled by the pedestal magnet when the eye is rotated, the retention member magnet must get closer to the pedestal magnet, which means its neutral position is “higher” (i.e., located closer to the pedestal recess opening than the pedestal magnet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include one or more magnets in the pedestal of Akura as modified and one or more magnets located at one or more sides of rectus muscles of Van Dalen in Akura as modified such that one or more repulsive forces act to restore the artificial eye 70 to a neutral position when the eye is rotated (i.e., a pole of a magnet in the retention member approaches the same pole of a magnet in the pedestal) by simple substitution of one known restoring mechanism for another and a reversal of parts (reversing the poles/changing the locations of the magnets so a repulsive force does the restoration instead of an attractive force) to yield the same predictable results.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akura in view of Van Dalen and YANG as applied to claims 9 and 10 above, and further in view of Smoot.
Regarding claim 14 (New), Akura may not explicitly teach wherein: said mechanism for generating the restoring force comprises: a first magnet disposed in said simulated-eyeball pedestal or disposed outside said simulated-eyeball pedestal; and a second magnet disposed in said member for retaining the simulated eyeball, and wherein said first magnet and said second magnet are disposed so that same poles thereof face each other to generate a repulsive force when said member for retaining the simulated eyeball is rotated relative to said simulated-eyeball pedestal OR wherein: said second magnet is disposed further in an opening direction of the recess of said simulated-eyeball pedestal than said first magnet when said member for retaining the simulated eyeball is inserted in said simulated-eyeball pedestal to be in the normal-state position. However, see prior-art rejection of claim 13.


Claims 21 & 28are rejected under 35 U.S.C. 103 as being unpatentable over Akura in view of Van Dalen as applied to claims 9 and 17 above, respectively, and further in view of U.S. Patent Pub. No. 2016/0098944, Lin (“Lin”).
Regarding claims 21 & 28 (New), Akura and Van Dalen may not explicitly teach wherein: a through hole is formed in said simulated-eyeball pedestal. However, Lin teaches an eye surgery training simulator with this feature (through hole in tank 11, i.e., pedestal, from upper notch 113 to lower notch 112, FIG. 3; at least allows end 3b of elastic component 3 to be fixed at the outer wall of tank 11, FIG. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akura by Lin to include a through hole in the pedestal in order to yield the predictable results of being able to similarly secure the flexible attachment strap 650 of Van Dalen to the pedestal of Akura.

Claims 23, 25, 29 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akura in view of Van Dalen and YANG as applied to claims 9 and 17, respectively, and further in view of U.S. Patent No. 4,865,552, Maloney et al. (“Maloney”).
Regarding claims 23, 25, 29 & 30 (New), Akura may not explicitly teach further comprising: a face plate having a hole for exposing the simulated eyeball; and a front head unit for engaging with said face plate OR an angle adjustment mechanism for adjusting an angle of said face plate. Van Dalen teaches a face plate (face-mimicking structure 610, FIG. 6A) having a hole (eye socket 630, FIG. 6A, 101) for exposing the simulated eyeball (FIG. 7C), but appears to be silent as to a front head unit for engaging with said face plate and/or an angle adjustment mechanism for adjusting an angle of said face plate. However, Maloney teaches these features (inner casting 62 (“front head unit”) is received within an outer mask 63 (“face plate”), FIGS. 7-10, col. 9, ll. 46-50; the head of a patient is not angularly fixed with respect to body, and as it is sometimes desirable to perform one or more of the foregoing techniques at varying head angles, variations in chin positioning are made possible through the use of a chin wedge 71, FIGS. 11, 12, col. 10, ll. 36-39). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a face plate, a front head unit, and an angle adjustment means in Akura in order to yield the predictable results of presenting the surgical practice eye in a realistic context (i.e., a simulated human face) and be able to adjust the angle depending on the technique to be performed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715